Citation Nr: 1827351	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-61 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a cholecystectomy (cholelithiasis), to include as due to inservice herbicide exposure, and, if so, whether the claim should be allowed. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a splenectomy, and, if so, whether the claim should be allowed.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a liver disorder (cirrhosis of the liver), to include as due to inservice herbicide exposure, and, if so, whether the claim should be allowed.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder and, if so, whether the claim should be allowed.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of both knees and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968 including service in Vietnam from June 1967 to June 1968; active service from December 1968 to August 1971 including service in Vietnam from January 1969 to January 1970 and from August 1970 to August 1971; and active service from March 1972 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to testify at a Board videoconference in February 2018 but without explanation he failed to appear and, so, his request for a hearing is deemed withdrawn.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of de novo consideration of claims for service connection for a low back disorder and, service connection for a disorder of the knees are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied reopening of a claim for service connection for cholelithiasis, status post cholecystectomy and reopening of a claim for service connection for residuals of a splenectomy.  A September 2009 letter notified the Veteran of his appellate rights.  He did not appeal that decision and no relevant VA records were received within one year thereafter and no additional new service records have been received; and that decision is final.

2.  The additional evidence received since the September 23, 2009 rating decision is not new and material and does not establish a reasonable possibility of allowance of the claims.  

3.  In a May 2010 rating decision, the RO denied reopening of a claim for service connection for a liver disorder.  A May 2010 letter notified the Veteran of his appellate rights.  He did not appeal that decision and no relevant VA records were received within one year thereafter and no additional new service records have been received; and that decision is final. 

4.  The additional evidence received since the May 2010 rating decision is not new and material and does not establish a reasonable possibility of allowance of the claim.  

5.  In a February 2008 rating decision, the RO denied reopening of a claim for service connection for a low back disorder.  A February 2008 letter notified the Veteran of his appellate rights.  He did not appeal that decision and no relevant VA records were received within one year thereafter and no additional new service records have been received; and that decision is final. 

6.  The additional evidence received since the February 2008 rating decision denying reopening of a claim for service connection for a low back disorder is new and material and establishes a reasonable possibility of allowance of the claim.  

7.  In an August 2006 rating decision, the RO denied reopening of a claim for service connection for chondromalacia of the knees.  A September 2006 letter notified the Veteran of his appellate rights.  He did not appeal that decision and no relevant VA records were received within one year thereafter and no additional new service records have been received; and that decision is final. 

8.  The additional evidence received since the August 2006 rating decision which denied reopening of a claim for service connection for chondromalacia of the knees is new and material and establishes a reasonable possibility of allowance of the claim.  


CONCLUSIONS OF LAW

1.  The September rating decision denying reopening of claims for service connection for cholelithiasis, status post cholecystectomy and for service connection for residuals of a splenectomy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has not been submitted to reopen the claims for service connection for cholelithiasis, status post cholecystectomy and for service connection for residuals of a splenectomy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The May 2010 rating decision that denied reopening of a claim for service connection for a liver disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  New and material evidence has not been submitted to reopen the claim for service connection for a liver disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5.  The February 2008 rating decision that denied reopening of a claim for service connection for a low back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

6.  New and material evidence has been submitted to reopen the claim for a low back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The September 2006 ratting decision that denied reopening of a claim for service connection for chondromalacia of the knees is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

8.  New and material evidence has been submitted to reopen the claim for service connection for chondromalacia of the knees.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016); and Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

An April 1967 service record shows that the Veteran was given medication to prevent malaria.  

In May 1968 the Veteran had a backache and on examination had a lumbosacral spasm.  The impression was a lumbosacral strain.  

STRs show that in June 1970 the Veteran complained of having had left knee and low back pain for 3 weeks.  An examination was entirely negative except for slight left lateral back pain on flexion.  The assessment was a muscle strain.  

STRs show that in February 1971 the Veteran complained of soreness of the left lower leg.  He had felt a sharp pain in the back of his knee, which worsened with weight-bearing.  It was reported that he had had similar pain for years.  

Service records include an August 1971 "Malaria Debriefing" signed by the Veteran which states that he had been taking "chloroquine-primaquine antimalarial tablets" weekly and would take one table a week for eight weeks after departing Vietnam.  

A May 1972 STR shows that the Veteran had painful knees from training.  His knees were tender medially but they were full stable, although he had decreased range of motion.  He was given ACE wraps.  In June 1972 the Veteran complained of pain of the left knee and left calf.  It was recommended that he not do any running.  

A November 1973 STR shows that the Veteran complained of low back pain in the right lower quadrant.  He wanted to see about an overweight program or a diet.  The impression was that he was slightly obese.  

Also in November 1973 the Veteran complained of chest pain, at which time it was noted that he had the odor of alcohol on his breath.  

In May 1975 the Veteran complained of upper back pain, and the assessment was musculoskeletal pain exacerbated by anxiety.  

In August 1976 the Veteran underwent open reduction and internal fixation of a fracture of the distal right fibula.  In December 1976 a surgical screw was removed.  

A January 1977 STR shows that the Veteran had pain in the anterior portion of his knees for 4 weeks, with cracking and popping on flexion and extension.  An examination revealed full range of motion of the knees but there was patellar crepitus.  X-rays revealed mild osteophytic spurring at the patellae.  The impression was mild patellofemoral arthritis of the knees.  

The examination for separation from the Veteran's last period of active service noted that the Veteran had "chondronalasia, bitaleral, symp."  

On VA examination in 1978 X-rays of the Veteran's knees revealed no arthritic or bony changes, no fracture or fracture deformity, no chondromalacia or absorption of cartilage, and the X-ray study was described as negative.  A right ankle X-ray revealed an old united fracture of the lower fibular shaft, 5 cms. above the ankle, with consolidation of the fracture and a fixating screw.  There was normal alignment of the ankle joint aside from minimal residual diastasis.  On physical examination he walked with a right sided limp, walking primarily on the right heel, with the foot in about 30 degrees of external rotation.  There was limited right ankle eversion and inversion.  The right calf was 1/2 cm. smaller in circumference and the right thigh 1 cm. smaller.  The knees were stable in all directions.  Straight leg raising was to 70 degrees on the right and 80 degrees on the left.  The impressions were a history of bilateral chondromalacia, no clinical evidence on examination; right ankle fracture; and past right ankle fracture surgery with internal fixation; as well as weakness and atrophy of Muscle Groups XIV, XI, and XII on the right.  

An August 1978 rating decision denied service connection for bilateral chondromalacia and noted that STRs showed complaints of painful knees in 1970 and 1971, but a current VA examination included no abnormality on physical examination or X-rays.  The Veteran appealed that decision and in a February 4, 1981 decision the Board denied service connection for a chronic bilateral knee disability, noting that the Veteran presented with complaints of knee problems during service.  Although the impression was chondromalacia was entered on the examination for separation, a VA examination in 1978 failed to show chondromalacia either clinically or on an X-ray study, and a physical examination failed to elicit findings indicative of gross knee impairment. 

A May 1981 VAOPT record noted the Veteran's complaint of bilateral knee pain, but his knees were reported to be within normal limits, and the impression was degenerative joint disease (DJD) aggravated by obesity.  X-rays were recommended.  A VAOPT later in May 1981 record shows that he complained of both knees bothering him.  It was recorded that he had a history of injury to the knees.  X-rays of both knees earlier in May 1981 were negative; the pertinent assessment/plan was questionable degenerative arthritis of both knees.  

VA X-rays in March 1982 of the right knee revealed a hypertrophic spur on both the superior and inferior articu1ating surface of the patella, and of both tibial spines.  The impression was degenerative osteoarthritis of the patellofemoral joint.  Left knee X-rays also revealed hypertrophic spurs of both tibial spines.  

The Veteran was admitted for VA hospitalization in June 1982 for removal of hardware from his right ankle.  In 1976 he had had open reduction and internal fixation of a fracture of the distal right fibula from an injury that tore ligaments in the right ankle.  On examination his spine was nontender and without deformity, and his gait was within normal limits.  

VA X-rays in July 1982 of both knees revealed bilateral tibial spine spurring, and an impression of minimal degenerative changes.  VA X-rays in November 1982 of both knees revealed bilateral patellar spurring, and chondocalcinosis on the right; the impression was degenerative disease.

In a letter dated November 30, 1982 the Veteran wrote that he had been diagnosed as having "Cinchronism" from taking too much Quinine during service to prevent malaria and that it had caused his service-connected tinnitus, and had also caused his dizziness, headaches, hypertension, spleen problems, and problems with his right hernia.  

In February 1983 the Veteran submitted various medical articles addressing the effects of Quinine.  One source indicated it could depress the central nervous system and cause toxic symptoms, e.g., digestive upsets.  Another article indicated it would be widely distributed in tissues, including the liver and spleen, and it was used for prevention and treatment of leg muscle cramps, including those associated with arthritis and diabetes.  Another article indicated it could impair "hearing-nerve" function in some cases. 

VAOPT records in February 1983 show that the Veteran complained of bilateral knee pain.  There was an impression of bilateral chondromalacia patellae (CMP).  VA X-rays of both knees in February 1983 revealed degenerative changes, bilaterally, and some chondrocalcinosis of the right knee.  VA X-rays of both knees in May 1983 revealed mild degenerative changes about both patellae.  

A discharge summary of VA hospitalization of October and November 1983 shows that the Veteran had a 1965 right ankle fracture initially treated with a plate on the lateral distal fibula, which was removed in 1967 and the pins were removed after a complaint of pain in 1982.  He walked with a cane.  X-rays revealed in January, 1983 showed degenerative joint disease of the right tibial tailor joint and degenerative changes of both knees.  On examination he had an antalgic gait, favoring the right lower extremity.  

On VA examination in August 1984 X-rays of the Veteran's lumbosacral spine revealed slight disc narrowing is seen at the lumbosacral level with reactive changes involving the articular facets.  No signs of spondylolisthesis were present and the sacroiliac articulations showed no abnormality.  A right knee X-ray revealed chondrocalcinosis in the medial compartment, and there were slight degenerative changes of the medial compartment as well as the tibial spine. Ossification at the upper end of the patellar represented a quadriceps stress reaction.  An examination of the right ankle revealed a small chip fracture at the tip of the medial malleolus, and slight widening of the medial joint space; there was extensive ossification of the distal tibiofibular ligament, and a small calcaneal dorsal spur at the insertion of the Achilles tendon.  On orthopedic examination the diagnoses included chondrocalcinosis and degenerative changes of the right knee.  

During VA hospitalization in September 1984 the Veteran underwent a right tarsal tunnel retinaculum release and nerve exp1oration.  On examination he had minor crepitation of both knees.  

In November 1984 L. Injerd, a chiropractor, reported that when seen in October 1984 the Veteran reported having injured his back and right ankle playing football during service.  His spine was examined and a lumbosacral X-ray taken.  The diagnoses were nerve root compression of the lumbar spine, and degenerative joint disease (DJD) of both knees.  It was opined that based on the history related by the Veteran that his injuries were sustained during service.  

In part, a January 1985 rating decision denied service connection for right leg arthritis claimed as due to service-connected right ankle injury residuals, bilateral knee disorder, and low back arthritis.  

A March 1985 statement from a Kaiser Permanente physician reflects that the Veteran had chronic low back discomfort, and lumbosacral X-rays revealed degenerative changes compatible with arthritis.  

In June 1985 a Kaiser Permanente physician reported that the Veteran had severe nerve pain in his right leg for which he would probably need back surgery.  

In June 1985 at the Brea Community Hospital the Veteran for internal derangement of the right knee the Veteran underwent arthroscopic joint debridement with excision of the anterior horn of the medial meniscus, patella shaving, and excision of suprapatellar plica. 

A July 1985 private lumbar MRI, taken due to low back of many years with occasional right leg weakness, revealed L5-S1 disc degeneration and herniation, disc narrowing from L2 through L5.  A July 1985 statement from a Kaiser Permanente physician reflects that the Veteran had severe nerve pain in his right leg for which he would probably need back surgery.  

During VA hospitalization in September and October 1985 the Veteran underwent right ankle fusion.  

A February 1986 Board decision granted service connection for traumatic arthritis of the right ankle but denied service connection for arthritis of the right leg and arthritis of the low back, and bilateral knee disability.  That decision noted that service connection for disability of both knees was previously denied in a February 1981 Board decision.  It was noted that the Veteran contended he injured his entire leg and low back at the time of an inservice August 1976 injury that caused a fracture of the distal right fibula, and since that injury he had had pain radiating from the right ankle to the right knee and low back.  It was noted that at a July 1985 travel Board hearing the Veteran testified that at the time of an inservice August 1976 football injury he had injured his right ankle, right leg, and low back.  

At an October 1987 RO hearing in conjunction with a claim for a rating in excess of 20 percent for service-connected right ankle fusion the Veteran testified that his right leg was now 3/4 of an inch shorter than the left leg and that had to always use a cane when walking.  

On VA examination in November 1988 the Veteran reported having cinchonism, as well as stomach cramps and pain.  On examination it was noted that he walked on the heel of his right foot, with the forefoot not coming into contact with the floor, and with a very pronounced right-sided limp.  His right lower extremity was 3/4 of an inch shorter than the left.  

A VA November 1988 MRI of the Veteran's brain revealed a possible mass of either the left 7th or 8th cranial nerves.  A March 1989 VAOPT evaluation for possible labyrinthitis noted that the Veteran complained of vertigo, nausea, and vomiting.  

In a May 1989 statement Dr. M. Tom reported that in addition to inservice acoustic trauma the Veteran had taken malaria prophylaxis with chloroquine-primaquine tablets, one tablet per week for three years, ending in 1970.  In addition to hearing loss and tinnitus, his dizziness had been intermittent.  An auditory brainstem response test in June 1987 was consistent with an earlier 1984 test and was consistent with a retrocochlear lesion.  Electronystagmograms in 1984, 1985, and 1988 indicated decreased vestibular response, bilaterally.  He had had multiple evaluations for his symptoms and in 1985 was diagnosed with bilateral labyrinthitis, and in 1989 with benign positional vertigo.  The physician reported that the Veteran "did take Chloroquine-Primaque tablets chronically for suppressive purposes.  Very few cases of Chloroquine ototoxicity have been reported, and the literature does not have enough information available to fully characterize the nature of such ototoxicity.  Because of these limitations, I cannot comment on the role this medication may have played in the development of this patient's symptoms."  

Dr. L. Morelli, an otolaryngologist reported in June 1989 that the Veteran had longstanding dizziness and vertigo, and an examination had yielded a diagnosis of bilateral labyrinthitis.  

During VA hospitalization in May 1993 the Veteran underwent endolymphatic shunt placement and mastoidectomy.  The pre- and post - operative diagnoses were endolymphatic hydrops.  The discharge diagnosis was "dizziness, vertigo/Meniere's disease."  

A February 1994 statement of Dr. S. Whitaker reflects that the Veteran was exposed to acoustic trauma during service.  He had the onset of vertigo and tinnitus during service.  He had inner ear surgery in 1993 for endolymphatic hydrops, which was a disorder of increased pressure in the inner ear that could be caused by acoustic trauma.  In another statement in February 1994 Dr. S. Whitaker reported that the Veteran had vertigo from endolymphatic hydrops in the left ear.  His 1993 surgery was for Meniere's disease.  Service acoustic trauma had caused hearing loss, tinnitus, vertigo, and Meniere's disease, the latter being a disorder of increased pressure in the inner ear caused by acoustic trauma.  

In July 1994 H. Schmitz, Ph.D. Audiology, reported that the Veteran had inservice acoustic trauma and had delayed acoustic traumatically induced endolymphatic hydrops in the left ear.  Literature clearly identifies endolymphatic hydrops, i.e., Meniere's disease, as the etiology of his current problems.   

A September 1, 1994 VAOPT record shows that it was dangerous for the Veteran to drive because of frequent attacks of vertigo with associated vision changes, nausea, vomiting, and headaches.  

At a September 22, 1994 RO hearing Dr. Schmitz testified that he worked with Dr. Whitaker, and that it was agreed that the Veteran's hearing loss, tinnitus, and Meniere's disease, also called endolymphatic hydrops were due to inservice acoustic trauma.  Page 8.  

A September 22, 1994 RO Hearing Officer's decision, in part, granted service connection for Meniere's disease as starting and progressing during service due to acoustic trauma, and he now had dizziness, vomiting, and nausea; and this grant was effectuated by a November 3, 1994 rating decision.  

In a January 3, 1995 statement Dr. S. Whitaker reported that the Veteran's "Meniere's Disease (endolymphatic hydrops) [was] caused by the acoustic trauma he sustained while in the Army."  In a statement of that same date, H. Schmitz, Ph.D. Audiology, reported that the Veteran had "delayed acoustic traumatically induced endolymphatic hydrops in the left ear."  

At a July 1996 travel Board hearing the Veteran testified that his Meniere's disease caused dizziness, nausea, and vomiting.  

A March 28, 1997 rating decision granted a 100 percent schedular evaluation for service-connected Meniere's disease, which was effectuated by a May 21, 1997 rating decision.  

VAOPT records show that X-rays in December 2001 revealed moderately advanced degenerative osteoarthrosis of the knee joints, more so on the left than the right.  There was chondrocalcinosis of the right knee, and very slightly of the left knee.  

The Veteran underwent VA hospitalization in February 2005 for idiopathic thrombocytopenic purpura (ITP).  During VA hospitalization in March 2005 because the Veteran had idiopathic thrombocytopenic purpura (ITP), which was refractive to steroidal therapy, he underwent VA laparoscopic splenectomy.  He denied a history of nephrotic and hepatic disease.  A pathology report, of the excised spleen, showed that the histologic features were similar to those seen in idiopathic thrombocytopenic purpura.  

In a letter dated in May 2005 the Veteran stated that he felt that his removal of his spleen was related to inservice herbicide exposure.  

A June 2005 VAOPT record noted that and abdominal ultrasound in January 2005 had been unremarkable but that the liver was enlarged which might be due to fatty infiltration or diffuse hepatocellular disease.  The current impression was that he had isolated thrombocytopenia, which had gradually developed over at least one and half years.  There was a negative history of secondary causes such as alcohol (ETOH), recent infection, viral syndrome, associated medications, findings suggestive of lymphoproliferative disorders and it was likely he had ITP without evidence of splenomegaly.   

A September 2005 rating decision denied service connection for residuals of a splenectomy, of which the Veteran was notified by letter of September 9, 2005.  

An October 2005 VAOPT record from a mental health clinic noted that the Veteran was "convinced that his various: illnesses [were] related to Agent Orange exposure in Vietnam."  

Submitted in support of the Veteran's claim was an October 10, 2005 letter from Genentech concerning the drug Rituxan (Rituximab) which was used for treatment of "B-cell non-Hodgkin's lymphoma (NHL)."  

A November 2005 VAOPT record shows that a CT scan of the Veteran's abdomen revealed gallstones.  The impression was possible cholelithiasis.  

The Veteran's treating VA physician, Dr. R. W., reported in a November 10, 2005 statement that the Veteran had "two recently diagnosed Agent Orange related medical conditions.  He had Diabetes Mellitus and a hematological condition, Idiopathic Thrombocytopenia Purpura, of unknown etiology that [was] being treated with Rituximab, a chemotherapeutic agent used for Non-Hodgkin's Lymphoma.  It [was that physician's] opinion that this condition, although not yet listed as Agent Orange related, [was] treated the same way that lymphomas are treated and could possibly be related to Agent Orange exposure."  

VA records show that an April 2006 consultation reflects that the Veteran had cholelithiasis with thrombocytopenia secondary to chronic ITP with failed splenectomy and high dose steroidal therapy.  

A May 2006 VA internal medicine examination revealed the Veteran's right leg was 1.5 cms. shorter than the left leg.  His gait was slightly antalgic, favoring the right leg but he did not require an assistive device to ambulate.  The pertinent diagnosis was status post (SP) right ankle fracture with arthritis and fusion with 3/4 inch shortening.  

A May 2006 VA discharge summary shows that the Veteran had had ITP thrombocytopenia and a previous splenectomy, followed by platelet transfusions.  He had been found to have symptomatic cholelithiasis by a March 2006 ultrasound.  Thus, he had a VA laparoscopic cholecystectomy (gallbladder removal).  

By RO letter of September 8, 2006, the Veteran was informed of an August 23, 2006 rating decision which, in part, denied reopening of a claim for service connection for bilateral chondromalacia of the knees and reopening of a claim for service connection for splenectomy residuals.  That decision also granted service connection for 3/4 inch shortening of the right lower extremity which was assigned an initial noncompensable disability rating, all effective April 10, 2006, and confirmed and continued a 30 percent rating for residuals of a right ankle fracture with traumatic arthritis and fusion.  It also denied service connection for idiopathic thrombocytopenia purpura and for cholelithiasis, postoperative cholecystectomy.  

In a September 2006 statement the Veteran reported having been exposed to herbicides in Vietnam.  He also stated that he was exposed to ionizing radiation.  These affected his immune system, leading to removal of his gallbladder and spleen.  

VAOPT records show that a June 2007 lumbar MRI revealed multi-level degenerative and discogenic disease with associated neural foraminal and spinal canal narrowing, worst at L4-5 with severe right neural foramina narrowing and moderate to severe left neural foraminal narrowing. 

The Veteran's treating VA physician, Dr. R. W., opined in an October 2006 letter that "while ITP has not been accepted as Agent Orange related, it has many similarities to Leukemia's, Lymphomas and other illnesses that are officially accepted as linked to Agent Orange.  Therefore, I recommend that [the Veteran] should be eligible for VA compensation for ITP."  

The Veteran's treating VA physician, Dr. R. W., reported in an October 29, 2007 statement that the Veteran had severe diabetic peripheral neuropathy which has caused numbness in his legs, arms, and hands.  He also had a severe hematological disorder, i.e., idiopathic thrombocytopenia that destroys blood platelets and caused severe bleeding.  This illness had led to a splenectomy and treatment with cytotoxic agents used to treat Hodgkin's disease and non-Hodgkin's lymphoma.  It was likely that this illness (idiopathic thrombocytopenia) was also related to Agent Orange exposure.  

A February 4, 2008 VAOPT record shows that the Veteran reported that his first thrombocytopenic episode occurred approximately 5 years ago [i.e., 2005] with lower abdominal pain and diffuse bodily bruising.  The assessments included thrombocytopenia secondary to idiopathic thrombocytopenia purpura (ITP), status post (SP) splenectomy.  

By letter of February 26, 2008, the Veteran was notified or a rating decision of that date which, in part, granted service connection for ischemic heart disease, renal insufficiency, diabetic peripheral neuropathy of the both upper extremities, non-pharmacologic miosis (claimed as glaucoma), and onychomycosis of the left great toenail, but denied reopening of claims for service connection for arthritis of the right leg and a low back disorder, claimed as arthritis.  It was noted that a January 3, 1985 rating decision denied service connection for low back arthritis because arthritis of the back was not treated or diagnosed during service and because he had not appealed that decision within one year, it became final.  

A December 2008 VA abdominal ultrasound revealed increased liver parenchymal echogenicity and mildly coarsened liver parenchymal echotexture suggestive of fatty infiltration or hepatocellular disease, such as disease caused by one of the phases of cirrhosis.  

At an April 8, 2009 RO hearing as to, in part, claims for service connection for a splenectomy and cholelithiasis, the Veteran testified that he believed his exposure in Vietnam to herbicides had caused his cholelithiasis and resulted in his having his spleen and gall bladder removed.  He went to the hospital every 6 weeks to get his red blood cells renewed.  In 2006, when he felt bad, he had gone to VA and was told he had a problem with his red blood cells resulting in his admission and removal of his spleen, and later the removal of his gall bladder.  He was not aware of having any problems with his gall bladder or spleen prior to that time, including during his military service.  His VA physician, Dr. [R.] W. had told him that his problems were due to inservice herbicide exposure.   

The Veteran was notified by RO letter of September 27, 2009, of a September 23, 2009 rating decision that denied service connection for an enlarged liver, and denied reopening of claims for service connection for a splenectomy and for cholelithiasis, postoperative cholecystectomy (gall bladder removal) as secondary to the service connected disability of splenectomy.  It was noted that as to an enlarged liver the service records were negative for liver pathology, and VA medical records in 2009 noted that imaging revealed diffuse enlargement of the left lobe of the liver, consistent with chronic hepatic disease.  The likely diagnosis was fatty liver disease with laboratory studies showing the diagnosis might be cirrhosis of the liver.  It was held that the evidence did not establish a link between these findings and military service or to any service-connected disability.  As to the splenectomy, the evidence showed that his spleen was removed due to non-service connected disability of thrombocytopenia which had not been controlled by other therapies.  Also, his gall bladder had been removed but the evidence did not link pathology of the gall bladder to service or a service-connected disorder. 

A May 27, 2010 rating decision, of which the Veteran was notified by RO letter of that same date, denied reopening of a claim for service connection for an enlarged liver and reopening of a claim for service connection for ITP.  It was noted that the Veteran was notified on September 27, 2009, of a September 23, 2009 rating decision which denied service connection for an enlarged liver as the STRs showed no complaint of, treatment for, or a diagnosis of a liver condition.  Also, VA medical records in 2009 noted that imaging revealed diffuse enlargement of the left lobe of the liver, consistent with chronic hepatic disease.  However, there was no evidence which linked this finding to some event during your military service, or to one of your service connected disabilities.  The May 2010 rating decision further noted that the Veteran had submitted an article about herbicides and veterans exposed to radiation but the Veteran had not responded to a request to clarify if he was claiming an enlarged liver due to radiation exposure.  It was noted that an enlarged liver was not a disease associated with herbicide exposure. 

The Veteran's treating VA physician, Dr. R. W., reported in a December 17, 2012 statement that the Veteran had fatty liver disease that was "related to Agent Orange as a consequence of [service-connected] Diabetes Mellitus."  

An April 2013 VAOPT record shows that a VA Nurse practitioner reported that the etiology of the Veteran's liver disease was "possibly cirrhosis secondary to NAFLD" (nonalcoholic fatty liver disease).  

A May 2013 VAOPT shows that the Veteran's cirrhosis of the liver was presumed to be due to "NASH" (nonalcoholic steatohepatitis) given the lack of other diagnoses.  

A statement dated May 13, 2013 from Dr. R. W., a VA physician, shows that the Veteran was a long-time patient that was seen on a regular basis.  The VA physician stated that "I validate and concur with the medical records enclosed in this application.  I support [the Veteran's] service connection claims for problems related to his liver, spleen, and gallbladder."  

A statement dated January 6, 2014 from Dr. R. W., a VA physician, shows that the Veteran was a longtime patient, seen on a regular basis, who had the following chronic and progressive conditions: ITP (idiopathic thrombocytopenic purpura); noninsulin dependent diabetes mellitus, erectile dysfunction; PTSD; hypertension (HNT); coronary artery disease (CAD); diabetes mellitus (DM); fatty liver; and "LBP" (low back pain).  He was referred in January 2005 for thrombocytopenia by hematology and oncology clinics and was being monitored for multiple complications.  It was further stated that "[k]indly reconsider [the Veteran's] appeal for Agent Orange."  

A March 2011 rating decision denied reopening of a claim for service connection for idiopathic thrombocytopenia purpura, originally denied in an August 2006 rating decision, of which he was notified by letter in September 2006, and reopening of which was denied in May 2010.  The Veteran was notified of the March 2011 rating decision by RO letter of April 22, 2011.  

On official psychiatric examination on September 26, 2011, the diagnoses were PTSD and alcohol abuse, in remission.  It was stated that this substance abuse was related to PTSD.  The observed symptoms of Alcohol Abuse, in remission, were "likely related to secondary manifestations of PTSD."  "There [was] no evidence that these [PTSD and alcohol abuse] were separate conditions based on the current evaluation/interview."  

VAOPT records include an October 2012 report of a lumbar CT scan which revealed a stable compression fracture of the L4 vertebral body and that all the discs of the lumbar spine were abnormal with vacuum phenomenon at L2-3, L3-4, and L5-S1.  

A November 16, 2012 VA abdominal ultrasound revealed increased hepatic echogenicity and coarse echotexture with mild nodular contour suggestive of mild cirrhosis.  

A February 2013 VA liver scan was done because of a prior history of hepatic steatosis and questionable cirrhosis on a prior ultrasound.  The results were compared to a May 2012 CT scan and a November 2012 ultrasound.  The current liver scan found that the liver was unremarkable.  

A March 25, 2013 VAOPT record noted that the Veteran complained of liver problems and low back pain.  It was noted that a nuclear liver scan did not show cirrhosis and his liver function tests, while elevated, were unchanged.  

An April 2013 VAOPT record indicated that a November 2012 VA abdominal ultrasound revealed increased echogenicity in the liver, and a questionable nodular contour of the liver.  It was stated that the etiology of the liver disease was possibly cirrhosis secondary to "NAFLD" [nonalcoholic fatty liver disease].  

In a May 13, 2013 letter the Veteran's treating VA physician, Dr. R. W. stated that he supported the Veteran's "service connection claims for problems related to his liver, spleen, and gallbladder."  

A May 2013 VAOPT record noted that a liver scan yielded findings suggestive of cirrhosis.  There was an assessment of cirrhosis, with a prior work-up for primary liver disease being negative, and thus it was presumed to be due to "NASH" (nonalcoholic steatohepatitis), given the lack of other diagnoses.  

In conjunction with a claim for service connection for headache, in August 2013 a VA physician reviewed the claims file and stated that STRs indicated recurrent sick call visits for recurrent headaches sometimes associated with dizziness, elevated blood pressures, nausea without vomiting and chest pains, but there were no sick call reports of loss of consciousness.  The Veteran's medical examiners reported that his above clinical presentations were either secondary to an anxiety disorder, hypertension and/or occult alcoholism (alcohol on his breath).  The Veteran reported that while in the military, he was a heavy drinker; consequently, it was possible that his headaches with associated signs and symptoms of dizziness, elevated blood pressures and possible blackout spells may have been secondary to his alcoholic intoxication/withdrawal, but this was mere speculation by this reviewer.  Therefore, it was as least as likely as not that the Veteran's headaches were service-connected since no appropriate evaluation of the Veteran's headaches were done during his military service.

A September 8, 2013 rating decision granted service connection for headaches, associated with dizziness and blackouts, and assigned an initial noncompensable disability rating.  That rating decision also denied reopening of claim for service connection for (a) a liver condition, claimed as cirrhosis of the liver and liver problems, (b) removal of the spleen, claimed as a splenectomy, and (c) removal of the gall bladder, previously claimed as cholelithiasis, PO cholecystectomy.  The Veteran was notified of this rating decision by RO letter of September 20, 2013, and the Veteran appealed that decision (giving rise to this appeal).

A January 2014 VAOPT shows that an abdominal CT scan revealed the liver was "nodular in contour, consistent with cirrhosis."  

In letters in January 6, 2014 and December 29, 2014 the Veteran's treating VA physician, Dr. R. W. stated that the Veteran had been referred in January 2005 for thrombocytopenia and had been monitored since then for multiple complications.  It was "[k]indly reconsider [the Veteran's] appeal for Agent Orange."  The Veteran had the following chronic and progressive conditions: (1) ITP (Idiopathic Thrombocytopenic Purpura), (2) NIDDM, (3) ED, (4) PTSD, (5) HTN, (6), CAD, (7) DM, (8) Fatty liver, and (9) LBP [low back pain].  In the December 29, 2014 letter it was stated that he had received potent chemotherapy agents for his ITP and that "[t]here [was] a strong possibility that prolonged exposure these powerful medications may further worsen [the Veteran's] Agent Orange related disabilities.  Kindly reconsider [the Veteran's] appeal for Agent Orange."  

A February 25, 2014 VAOPT by 2014 the Veteran's treating VA physician, Dr. R. W. stated that he had "numerous medical problems including idiopathic thrombocytopenia purpura (ITP) that [was] presumed to be directly related to Agent Orange Exposure.  This disorder led to many modalities of treatment including splenectomy and infusions with potent chemotherapeutic agents (that are used to treat lymphomas) [sic] and were initiated by Hematology-Oncology as treatment for ITP.  [The Veteran] desire[d] a review of his service-connected Claim of Disability for this disorder."  

In statement dated April 14, 2014 the Veteran's treating VA physician, Dr. R. W. stated that the Veteran's liver disease was "directly related to NASH [nonalcoholic steatohepatitis)] and diabetes, which are results of Agent Orange.  

An April 21, 2014 VAOPT record shows that the Veteran had fallen about two weeks ago, and he was now out of pain medication.  A CT scan revealed severe degenerative changes of the lumbar spine, with a chronic appearing compression fracture of L4 and severe degenerative disc disease at L2-L3.  

In statement dated July 14, 2014 the Veteran's treating VA physician, Dr. R. W. stated that the Veteran had "multiple chronic and progressive conditions including liver cirrhosis and Idiopathic Thrombocytopenic Purpura (ITP).  [He was] being seen and treated in the liver and hematology clinics.  He receive[d] potent chemotherapy agents for his ITP.  Please consider the possibility that prolonged exposure to these powerful medications may worsen [the Veteran's] Agent Orange related disabilities."  The same thing was said in letters from the Veteran's treating VA physician, Dr. R. W. dated September 11, 2014 and December 29, 2014.  

A report of VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance, conducted in April 2014 but dated in January 2015 by the Veteran's treating VA physician, Dr. R. W. reflects that the diagnoses were liver cirrhosis, noninsulin dependent diabetes mellitus, ITP, neuropathy, and low back pain.  

A December 24, 2014, VAOPT by a VA radiologist stated that ultrasound findings, compared to ultrasound findings in June 2014, revealed the Veteran's liver was cirrhotic in configuration and the findings were compatible with cirrhosis, although no gross suspicious liver mass was identified.  

VAOPT records show that on January 5, 2015, it was noted that the Veteran had slipped and fallen, injuring in part his low back.  

A January 6, 2015 VA X-ray revealed degenerative disc disease, worse at L2-3 and L3-4, and chronic compression deformity of the L4 vertebral body.  The impressions included chronic compression fractures of L2 and L4 vertebral bodies, unchanged.  

In response to the Veteran's assertion that he had, and his claim for service connection for, prostate cancer, a VA examination on February 17, 2015, found that based on examination and review of the available medical evidence there was insufficient evidence to support any current diagnosis of prostate cancer.  

In July 2015 the Veteran applied to reopen a claim for service connection for a lumbar spine disorder.  

VA thoracolumbar X-rays in August 2015 revealed scoliosis at the thoracolumbar junction with convexity towards left side. There were compression fractures of the L1 and L4 vertebral bodies.  There were degenerative disc and facet changes from L3 thru S1.  

On VA thoracolumbar spine examination in October 2015 the Veteran's VA electronic medical records were reviewed.  On physical examination he had painful and limited spinal motion.  Knee reflexes were normal.  Straight leg raising was positive, bilaterally.  He had signs of lumbosacral radiculopathy of the sciatic nerve, bilaterally.  It was reported that he had thoracolumbar intervertebral disc syndrome (IVDS).  He used a back brace.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed a service injury, event, or illness.  The rationale was that the findings of chronic back pain were noted in more recent medical records.  There were no records supporting current back pain was a continuation of any back pain in-service.  

A VAOPT record of November 17, 2015 shows that the Veteran was evaluated because he wanted a driver's license.  He was told he shouldn't drive because he fell August 9th, 2015 in his car port due to there being dirt and objects in his way. He was very angry that his license had been taken away.  He was currently wearing a back brace to compression fracture in back after his fall, but he stated that this did not affect his driving.  

A discharge summary of the Veteran's hospitalization in April and May 2016 at PIH Health Hospital - Whittier reflects that he had a history of diabetes and chronic hepatitis C with cirrhosis.  He was admitted for an acute cerebrovascular accident (CVA) work-up.  At discharge he had mild left hemiplegia.  The discharge diagnoses were an acute CVA, diabetes with complications, hypertension secondary to diabetes, and chronic hepatitis C, cirrhosis.  

On file are records of Caremore of 2015 and 2016 relative to treatment and care of the Veteran for many disabilities.  

A June 29, 2016 VAOPT record reflects that the Veteran had a history of elevated liver tests and cirrhosis of unknown etiology.

In July 2016 VA medical opinions were obtained from a VA staff physician after a review of the Veteran's electronic medical records.  An opinion had been requested as to whether it is at least as likely or not that the Veteran's ITP, which had been treated with a splenectomy, was related to his inservice exposure to Agent Orange.  It was opined that the ITP was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  It was noted that ITP was not considered a presumptive condition of Agent Orange exposure.  It was stated that, as excerpted from the highly regarded peer-reviewed UpToDate:

"Primary immune thrombocytopenia (ITP, also called idiopathic thrombocytopenic purpura, immune thrombocytopenic purpura) is an acquired thrombocytopenia caused by autoantibodies against platelet antigens.  It is one of the more common causes of thrombocytopenia in otherwise asymptomatic adults." 

Thrombocytopenia is caused by the immune system mistakenly attacking and destroying platelets.  If the cause of this immune reaction is unknown, the condition is called idiopathic thrombocytopenic purpura.  

Thus, based on the evidence of record, there is insufficient evidence to establish a nexus, with greater than 50 percent probability, between the claimed condition and exposure to Agent Orange.  

Also, an opinion had been requested as to whether it is at least as likely or not that the Veteran's gallbladder condition was related to inservice exposure to Agent Orange.  It was opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the evidence did not show a current diagnosed disability.  This was because the Veteran did not have any current gallbladder condition inasmuch as he did not currently have a gallbladder.  Rather, his gallbladder was removed more than a decade ago on May 2, 2006, due to gallstones.  Gallstones were not considered a presumptive condition of Agent Orange exposure.  Thus, based on the evidence of record, there was insufficient evidence to establish a nexus, with greater than 50 percent probability, between the claimed condition and exposure to Agent Orange.  

Another opinion had been requested as to whether it is at least as likely or not that the Veteran's non-alcohol liver disease was secondary to his service-connected diabetes mellitus or related to inservice exposure to Agent Orange.  It was opined that the condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected-condition, i.e., diabetes mellitus.  The rationale was that non-alcohol liver disease was not a recognized complication of diabetes mellitus.  Additionally, non-alcohol liver disease was not considered a presumptive condition of Agent Orange exposure.  Thus, based on the evidence of record, there was insufficient evidence to establish a nexus, with greater than 50 percent probability, between the claimed condition and any military service.  

Also, the VA staff physician reported in July 2016 that the Veteran had not been diagnosed with a kidney condition.  Although presently service connected for diabetic renal insufficiency, the Veteran did not suffer from any diabetic renal insufficiency.  His diabetes was under excellent control.  His A1C is in the normal range.  Serial creatinines and GFRs had also been normal.  Based on review of the available medical evidence, patient interview, and physical exam, there was insufficient evidence to support any current diagnosis of diabetic renal insufficiency.  

Records of PIH Health show that a September 2016 liver/spleen scan revealed the left lobe of the liver was prominent, compared to the right, which was compatible with cirrhosis.  The impression was mild enlargement of the left lobe of the liver which can be seen in cirrhosis.  

VAOPT records include December 2016 X-rays of the Veteran's right knee which revealed tricompartmental end-stage arthritis of the right knee, chondrocalcinosis of the menisci, and a small quadriceps tendon enthesophyte.  

Clinical records of PIH Health Hospital include a January 2017 clinical record which noted that the Veteran's medical problems included hepatic cirrhosis due to chronic hepatitis C infection.  

A November 2017 lumbar MRI by Pain Management Putnam revealed vertebral height loss of L1 from a burst fracture, Schmorl's node of L4 from possible fracture and vertebral height loss, L1-2 disc bulging, L5-S1 disc protrusion, and L2-3 degenerative disc disease. 

Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in- service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, such as arthritis, cirrhosis of the liver, an endocrinopathy, Hodgkin's disease, osteomalacia, and hemorrhagic purpura idiopathic, if such disease are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. 

For chronic diseases listed under 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.  If a condition noted during service is not shown to be chronic, or if a diagnosis of chronicity is legitimately questioned, then a showing of continuity to symptomatology after service is required for service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Generally a claim, which has been finally disallowed in a Board decision or in an unappealed rating decision, may not be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to the rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Only after new and material evidence is presented or secured, with respect to a claim that has been finally disallowed, will that claim be reopened and decided upon its merits.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final disallowance of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence will be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Herbicide Exposure

It is undisputed that the Veteran served in Vietnam and, thus, he is presumed to have been exposed to herbicides, such as Agent Orange.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, diseases of the gall bladder, spleen, liver, and arthritis are not diseases subject to this presumption, although diabetes mellitus, type II (adult onset diabetes) for which the Veteran is already service-connected is such a disease.  Such diseases also include non-Hodkgin's lymphoma.  

It was held in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  However, in Polovick, at 54, the Court went on to say that "[t]his is not to say that statistical analysis cannot be a factor to consider when assessing whether the totality of the evidence is sufficient to establish direct service connection, even when the statistical analysis alone would be insufficient to warrant adding a disease to the section 1116(a) list of diseases for presumptive service connection.  Stefl [v. Nicholson, 21 Vet. App. 1210 (2007)], supra.  However, it cannot be the sole basis for such a determination.  Moreover, a medical professional's opinion cannot be rejected simply because the opinion is based in part on statistical analysis.  Rather, it is the total analysis provided by the medical professional that must be weighed and considered by the Board."

Reopening

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new and material evidence (i.e., noncumulative evidence, not redundant, and not previously submitted) which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is submitted, no analysis of materiality is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material. 

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Under 38 C.F.R. § 3.156(c) the receipt of additional relevant service records will be cause to reconsider a prior rating decision denying a service connection claim.  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

Initially, the Board notes that as to claims for service connection for disabilities of the gallbladder, spleen, and liver, the Veteran had previously proposed three theories of potential entitlement.  One is that some unspecified inservice ionizing radiation exposure was responsible.  However, he never provided any information explaining how he was so exposed and, other than briefly mentioning this potential theory of entitlement, he has not pursued this.  The Board notes that there is virtually no evidence that he was actually exposed to ionizing radiation and, moreover, he is not shown to have any cancer which is presumptively due to inservice ionizing radiation exposure.  See generally 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  The disabilities for which he seeks service connection are not presumptively due to inservice ionizing radiation exposure and the Veteran had submitted no evidence tending to demonstrate any such etiology.  

The Veteran also proposed, as an alternative theory, that his disabilities of the gallbladder, spleen, and liver were due to his having been given quinine during service.  

As to this, it is clear that he was given quinine during service.  As to this, one physician even reported that he was unable to comment upon the role of the administration of quinine and potential ototoxicity.  In any event, the Veteran is now service-connected for bilateral hearing loss and for tinnitus, not on the basis of ototoxicity from quinine, as the Veteran appears to suggest, but on the basis of inservice exposure to acoustic trauma.  Otherwise, there is no competent evidence indicating a nexus between the Veteran's inservice administration of quinine and the development many years later of pathology of the gallbladder and liver, or any pathology of the spleen.  While he had, in the past, submitted information as to the potential effects of the administration of quinine, no such information established a link between his having taken quinine and his disabilities of the gallbladder, spleen, and liver. 

Reopening Claims for Service Connection for Residuals of a Cholecystectomy (Cholelithiasis), Splenectomy Residuals, and a Liver disorder (cirrhosis), to Include as due Herbicide Exposure

At the time of the most recent denial of reopening of the claim for service connection for residuals of a cholecystectomy (cholelithiasis), in September 2009, the evidence included the STRs which were negative for any disability of the gallbladder.  Moreover, at the April 2009 RO hearing the Veteran conceded that prior to 2005 or 2006 he was not aware of having any problems with his gall bladder or spleen prior to that time, including during his military service.  

A third theory of entitlement was the Veteran's conceded inservice exposure to herbicide, e.g., Agent Orange, during his service in Vietnam, which he asserts led to pathology of the gallbladder, spleen, and liver.  In this regard, the Veteran had his spleen removed after the use of steroids was unsuccessful in controlling his ITP and not because of any documented pathology of the spleen.  

As to the Veteran's ITP, the Board notes that idiopathic means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995).  "[D]efined in DORLAND'S MEDICAL DICTIONARY 815 (27th ed. 1988) as 'of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation."  Allen v. Brown, 7 Vet. App. 439, 443.  Also, "Thrombocytopenia is defined as a disorder which may stem from failure of platelet production, splenic sequestration of platelets, increased platelet destruction or utilization, or dilution of platelets."  Combee v. Principi, 4 Vet. App. 78, 81 (1993).  Periods of thrombocytopenic bleeding are relatively short but require aggressive medical management.  60 Fed. Reg. 49227 (Sept. 22, 1995).  "'Thrombocytopenia' is a "decrease in the number of blood platelets.' DORLAND'S at 1707."  Sachs v. Gober, No. 98-1632 (U.S. Vet. App. July 27, 2000).  

As noted, there is no evidence that the Veteran had any actual disease, pathology or disability of the spleen.  Thus, service connection for residuals of a splenectomy could only be granted if service connection were in effect for ITP.  However, it is not and, more to the point, service connection for ITP was previously denied and any matter of reopening of a claim for service connection for ITP is not before the Board.  

As to the Veteran's gallbladder removal, i.e., cholecystectomy, there is no evidence of pathology of the Veteran's gallbladder until many years after his last period of active service.  It was removed many years after service due to his postservice development of gallstones.  It was not removed, as the Veteran appears to suggest, because of his nonservice-connected ITP, to include removal as a means of treatment of ITP.  

Similarly, as to the Veteran's liver, pathology of his liver was first shown many, many years after the Veteran's active service.  As to the vague speculation by the Veteran's treating physician that some treatment for nonservice-connected ITP may have, in some unexplained manner, adversely affected the Veteran's spleen, gallbladder, and liver it must again be noted that service connection is not in effect for ITP.  Moreover, the treating VA physician has report that the treatment for the Veteran's nonservice-connected ITP involves using a drug which is commonly used for treatment of a disease which is presumptively related to herbicide exposure.  However, even if true this does not elevate the ITP to the status of being a disease presumptively due to inservice herbicide exposure.  

As to the additional, i.e., new, evidence since the prior final rating actions denying reopening of the claims for service connection for residuals of a cholecystectomy (cholelithiasis), residuals of a splenectomy, and a liver disorder most of this is essentially duplicative of evidence previously on file.  As to this, the Veteran had continued to submit supporting statements from his VA treating physician.  However, these statements are, at best, vague and do no more than, at most, summarize his prior statements.  To the extent that the treating VA physician has, either explicitly or implicitly, described the claimed disabilities as being herbicide or Agent Orange diseases, this is a matter beyond the medical knowledge, training, and expertise inasmuch as such statements clearly presupposes that pathology of the gallbladder, spleen, and liver, as well as at least implicitly ITP, are presumptively related to inservice herbicide exposure in the absence of any medical explanation of how any such pathology or pathologies have a nexus to inservice herbicide exposure.  

Also, in conjunction with obtaining an opinion as to whether the Veteran's nonservice-connected ITP was related to inservice herbicide exposure, a VA opinion in 2016 indicated that the Veteran's gallstones (cholelithiasis), which led to his cholecystectomy (gallbladder removal) was not a disease presumptively related to inservice herbicide exposure.  However, that opinion also noted that the cholecystectomy was due to cholelithiasis in 2006, many years after the Veteran's military service and inservice herbicide exposure.  This was in compliance with the holding in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  

As to the indication by the treating VA physician that the Veteran's service-connected diabetes played some role in the development of liver disease, it must be noted that a 2016 VA medical opinion was obtained stating that the Veteran's non-alcohol liver disease was not a recognized complication of diabetes mellitus.  Additionally, non-alcohol liver disease is not disease presumptively due to Agent Orange exposure.  Thus, based on the evidence of record, there was insufficient evidence to establish a nexus, with greater than 50 percent probability, between the claimed condition and any military service.

Thus, for the foregoing reasons and bases, the evidence received since the prior denials of reopening of claims for service connection for residuals of a cholecystectomy (cholelithiasis), splenectomy residuals, and a liver disorder (cirrhosis), to include as due herbicide exposure is not both new and material and does not establish a reasonable possibility of allowances of those claims.  

Reopening of Claims for Service Connection for a Low Back Disorder and a Disorder of Both Knees

Since the August 2006 rating decision which denied reopening of a claim for service connection for chondromalacia of the knees, additional records show that he had continued to have disability of the knees, even though no disability of the knees was found on the initial postservice VA examination in 1978.  However, while the Veteran continues to asserts, as he did prior to the 2006 rating decision, that he has continuously had problems with his knees since service, the additional evidence contains no medical evidence linking disability of his knees to his military service.  

As to reopening of the claim for service connection for a low back disorder, the additional evidence shows that the Veteran has sustained a postservice injury of his low back.  Also, a 2015 VA medical opinion was rendered which concluded that a low back disorder was not related to military service because there was insufficient evidence of continuity of symptomatology.  

However, the Board notes that August 2006 rating decision also granted service connection was 3/4 inch shortening of the right lower extremity.  

The Veteran is service-connected for, in pertinent part, SP right ankle fracture with traumatic rating action and fusion (formerly rating with 3/4 in shortening), evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 - 5270; and for 3/4 inch shortening of the right lower extremity, associated with SP right ankle fracture with traumatic arthritis and fusion, assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275.  

38 C.F.R. § 4.58 provides that "[w]ith service incurred lower extremity amputation or shortening, a disabling arthritis, developing in the same extremity, or in both lower extremities, with indications of earlier, or more severe, arthritis in the injured extremity, including also arthritis of the lumbosacral joints and lumbar spine, if associated with the leg amputation or shortening, will be considered as service incurred, provided, however, that arthritis affecting joints not directly subject to strain as a result of the service incurred amputation will not be granted service connection." 

In light of the grant of service connection for 3/4 shortening of the right lower extremity and because the Veteran has never been afforded an examination to determine whether such shortening may have caused or contributed to, or aggravated nonservice-connected, disability of the low back and either or both knees, there is a reasonable possibility of allowance of these claims.  

Accordingly, the applications to reopen claims for service connection for a low back disorder and service connection for disability of the knees is granted and to this extent only the claim is granted; the matter of adjudication of these claims on a de novo basis is deferred pending additionally needed evidentiary development.  



ORDER

New and material evidence not having been submitted, the applications to reopen claims for service connection for residuals of a cholecystectomy (cholelithiasis), residuals of a splenectomy, and a liver disorder (cirrhosis of the liver) is denied. 

New and material evidence has been received to reopen claims for service connection for a low back disorder and for a disorder of both knees, to this extent only the application to reopen claims for service connection for a low back disorder and for a disorder of both knees is granted.  


REMAND

The Veteran has not been afforded a VA examination for the purpose of obtaining a VA medical opinion as to whether his 3/4 inch shortening of the right lower extremity may have caused or contributed to, or aggravated nonservice-connected, disability of the low back and either or both knees.  

Although new and material evidence has been submitted to reopen claims for service connection for a low back disorder and for disorders of the knees, the Board must observe that there is also evidence that the Veteran fell and injured his low back after military service.  Nevertheless, it must also be observed that the Veteran is service-connected Meniere's disease which has been rated as 100 percent disabling.  Thus, there is a question as to whether any postservice fall resulting in a low back injury is proximately due to or the result of the Veteran's service-connected Meniere's disease.  

Additionally, the Board notes that in 2016 the Veteran had a cerebrovascular accident (stroke) and at discharge he had mild left hemiplegia.  

In view of the foregoing, the Board is of the opinion the obtaining medical opinions would be helpful in adjudicating these claims on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and inform them that they may submit additional evidence and information in support of the claims for service connection.  

2.  The Veteran should be afforded an examination to determine the nature and etiology of any and all disabilities he now has of his low back and each knee.  

X-ray examination of the low back and both knees should be performed, if needed.  Access to the electronic claims file should be made available to the examiner. 

After a review of the record and examination of the Veteran, the examiner is requested render opinions as to the following: 

Does the Veteran now have any disability of the low back which as likely as not first had its' onset during any period of active service?  

Does the Veteran now have arthritis of the low back which as likely as not first had its' onset within one year of discharge of his April 1977 discharge from his last period of active service? 

Does the Veteran now have any disability of the low back which as likely as not was caused or aggravated by the 3/4 inch shortening of his right lower extremity?

Does the Veteran now have any disability of the low back due to a postservice injury which as likely as not was caused or aggravated by his service-connected Meniere's disease? 

Does the Veteran now have any disability of either knee which as likely as not first had its' onset during any period of active service?  

Does the Veteran now have arthritis of either knee which as likely as not first had its' onset within one year of discharge of his April 1977 discharge from his last period of active service? 

Does the Veteran now have any disability of either knee which as likely as not was caused or aggravated by the 3/4 inch shortening of his right lower extremity?

Does the Veteran now have any disability of either knee due to a postservice injury which as likely as not was caused or aggravated by his service-connected Meniere's disease? 

The examiner is requested to provide the rationale for all opinions reached.  If the examiner is unable to render an opinion, the reason(s) should be expressed in writing.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claims must be readjudicated.  If the claims remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


